    Case 3:20-cv-03590-X Document 1 Filed 12/08/20              Page 1 of 12 PageID 1



                          IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ARACELI ROQUE                                 §
                                              §
       Plaintiff,                             §
                                              §
                     v.                       §           CIVIL ACTION NO: 3:20-cv-03590
                                              §
TIO CARLOS RESTAURANT,                        §
MEXICAN-LATIN GRILL,                          §
owned by JUDGE BEANS                          §
XVII, INC.                                    §
                                              §
       Defendant.                             §           JURY TRIAL DEMANDED

                                 ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff Araceli Roque (“Plaintiff”) complains of Defendant, Tio Carlos Restaurant,

Mexican-Latin Grill, owned by Judge Beans XVII, Inc. (“Tio Carlos” or “Defendant”) and for

causes of action would show the Court as follows:

                                              I.

                                     INTRODUCTION

       1.01   Plaintiff brings this action for sex discrimination, sex harassment, and unlawful

retaliation under Title VII and the Texas Human Rights Act (“TCHRA”).

                                              II.

                               JURISDICTION AND VENUE

       2.01   Jurisdiction is conferred on this Court by 28 U.S.C. § 1331, and pendant and

supplemental jurisdiction of the common law claims.

       2.02   This court has jurisdiction because this controversy is based upon the Texas Human

Rights Act.


ORIGINAL COMPLAINT                                                                       Page 1
     Case 3:20-cv-03590-X Document 1 Filed 12/08/20                Page 2 of 12 PageID 2



       2.03    Defendant, at all relevant times herein, employed over twenty employees in the

current or preceding calendar year and is engaged in an industry affecting commerce within the

meaning of the Texas Human Rights Act and Title VII.

       2.04.   Defendant is an employer within the meaning of the Texas Human Rights Act and

Title VII.

       2.05.   Venue for all causes of actions stated herein lies in the Northern District of Texas

because the acts alleged in this Complaint took place, in whole or in part, within the boundaries of

this District pursuant to 28 U.S.C. § 1391.

                                                  III.

                                              PARTIES

        3.01. Plaintiff Araceli Roque is an individual, residing at 904 West Rochelle Rd. Apt 110, 0

Irving TX 75062. Plaintiff may be contacted through her attorney.

        3.02. Based upon information and belief, Defendant Tio Carlos Restaurant, Mexican-Latin

Grill, owned by Judge Beans XVII, Inc., is a domestic For Profit Corporation doing business in

Texas at 2742 N. O'Connor Road, Ste. 104, Irving, Texas 75062. Plaintiff may be served by serving

its registered agent, Carlos A. Benitez, located at 1403 Plantation Drive North, Colleyville, TX

76034, or 314 N. Main Street, Keller, Texas 76248, or wherever found.

                                                  1V.

                                  FACTUAL ALLEGATIONS

       4.01.      Plaintiff, began working for Defendant on March 14, 2015 as a manager on

Defendant's premises. Although Plaintiff performed all the services and functions of a manager,

Defendant neglected and refused to pay Plaintiff manager wages despite Plaintiff’s repeated

complaints about the significant pay disparity.



ORIGINAL COMPLAINT                                                                           Page 2
     Case 3:20-cv-03590-X Document 1 Filed 12/08/20                 Page 3 of 12 PageID 3



        4.02. On or about June, 2017, Angel E. Garcia (“Garcia“), who was previously a bartender

at Defendant’s restaurant, was promoted to the position of manager, the same position that Plaintiff

held. Unlike Plaintiff, Garcia was paid significantly higher wages than Plaintiff.

        4.03.    In his role as manager, Garcia frequently made unwelcome advances towards

Plaintiff and the other waitresses in Defendant’s restaurant. Garcia would touch Plaintiff's legs and

grab her hips whenever he had the opportunity. Garcia would also ask Plaintiff to go with him to the

restroom when nobody was around. Garcia also made unwelcome comments such as “your breasts

look great”.

       4.04.    Garcia was not the only member of management to harass the Plaintiff and other

female waitresses. Carlos Benitez (“Benitez”), another manager at the Defendant's restaurant, also

created a hostile environment by being dismissive over the Plaintiff’s complaints, and insulting the

employees. At one point, Benitez threw a plate at Plaintiff in order to intimidate her.

     4.05       Plaintiff was not the only employee who endured this unwelcome harassment. Other

waitresses also experienced similar harassment. As a result of Garcia's behavior and Defendant’s

ratification of the same, Plaintiff was forced to endure a sexually hostile work environment.

      4.06      In approximately September 2017, Plaintiff and other waitresses went to Defendant’s

General Manager, Carlos Benitez (“Benitez”) To direct Garcia stop sexually harassing them by

touching them every chance that he gets. Benitez responded that whoever does not like Garcia's

behavior should simply call the police.

      4.07.     On or about October 2017, Plaintiff filed a sexual harassment charge with the Irving

Police Department. On or about January 15, 2018, an Irving Police Officer came to the restaurant to

investigate Plaintiff's complaint.

       4.08.    The following day, January 16, 2018, Plaintiff was terminated by Defendant’s

General Manager Shelly Harber (“Harber”). Defendant’s stated reason for terminating the Plaintiff

ORIGINAL COMPLAINT                                                                            Page 3
     Case 3:20-cv-03590-X Document 1 Filed 12/08/20                 Page 4 of 12 PageID 4



was “Repeated Insubordination”. This is a false statement and is intended as a cover up for the true

reasons, which were discrimination and retaliation for complaining of sexual harassment and a

sexually hostile work environment.

                                                   V.

                                         CAUSES OF ACTION

                                             FIRST COUNT

                         DISCRIMINATION BECAUSE OF SEX
                 IN VIOLATION OF TITLE VII, 42 U.S.C. § 2000(E) ET SEQ

        5.01    The foregoing paragraphs of this Complaint are incorporated in this count as fully

as if set forth at length herein.

        5.02    Plaintiff is an employee within the meaning of 42 U.S.C. § 2000e(f) Title VII

and belongs to a class protected under the statute, namely females.

        5.03    Defendant is an employer within the meaning of 42 U.S.C. § 2000e(d) Title VII,

since it employs more than fifteen employees.

        5.04    Defendant intentionally discriminated against Plaintiff because of her sex in

violation of Title VII by allowing Plaintiff to be sexually harassed the workplace creating a work

environment hostile to women and discriminating against Plaintiff in terms of compensation. .

        5.05    Plaintiff not only complained to Defendant’s management about the harassment but

also to the local authorities. Plaintiff has timely filed a charge of discrimination with the Equal

Opportunity Employment Commission (“EEOC”) and the Texas Workforce Commission. Plaintiff

received a Notice of Right to Sue and has timely filed this action against Defendant.

        5.06    As a direct and proximate result of Defendant’s conduct, Plaintiffs suffered the

following injuries and damages:

                        a.          Plaintiff suffered mental anguish and emotional
                                    distress, as well as loss of enjoyment of life,
                                    inconvenience, and general damages; and
ORIGINAL COMPLAINT                                                                           Page 4
     Case 3:20-cv-03590-X Document 1 Filed 12/08/20                      Page 5 of 12 PageID 5




                        b.          Plaintiff suffered lost wages and related benefits.

        5.07     Plaintiff is entitled to an award of attorneys’ fees and costs under Title VII,

U.S.C. §2000e-5(k).

        5.08     Defendant violated Title VII by discriminating against Plaintiff in connection with

compensation, terms, conditions, or privileges of employment because of Plaintiff’s sex. Plaintiff

was subjected to a continuous course of harassment and worked in a sexually hostile

environment.

        5.09     Such discrimination by Defendant against Plaintiff was intentional. Accordingly,

Plaintiff is entitled to recover damages for back pay, front pay, past and future pecuniary losses,

emotional pain and suffering, inconvenience, loss of enjoyment of life and other non-pecuniary

damages.       Further, this discrimination was done with malice or with reckless indifference

to Plaintiff’s federally protected rights. Plaintiff is therefore also entitled to recover punitive

damages.

                                                     VI.

                                             SECOND COUNT

      UNLAWFUL RETALIATION IN VIOLATION OF 42 U.S.C. § 2000(E) ET SEQ

        6.01      The foregoing paragraphs of this Complaint are incorporated in this count as fully

as if set forth at length herein.

        6.02     Pursuant to 42 USC section 2000(E) et seq., an employer commits an unlawful

employment practice if the employer retaliates or discriminates against a person who opposes a

discriminatory practice; makes or files a charge; files a complaint; or testifies, assists, or

participates in any manner in an investigation, proceeding, or hearing.




ORIGINAL COMPLAINT                                                                          PAGE 5
     Case 3:20-cv-03590-X Document 1 Filed 12/08/20                   Page 6 of 12 PageID 6



        6.03    Defendant retaliated and discriminated against Plaintiff after she complained to

Defendant and to local authorities about the unwelcome advances and sexually hostile environment

in the work place by allowing the sexually hostile environment to persist and ultimately

terminating Plaintiff’s employment.

        6.04    Defendant terminated Plaintiff’s employment on January 16, 2018. Defendant’s

stated reason for Plaintiff’s termination is protectable and unworthy of belief. This stated reason is

a pretext for retaliation because Plaintiff had committed no wrongdoing.

        6.05.   Defendant knowingly and willfully retaliated against Plaintiff for her protected

activity in violation of Title VII.

        6.06    Defendant’s conduct was malicious and/or taken with reckless disregard for

Plaintiff’s rights. It was foreseeable by Defendant that Plaintiff would suffer emotional and financial

harm as a result of the retaliation and discrimination.

                                                 VII.

                                          THIRD COUNT

                GENDER DISCRIMINATION AND SEXUAL HARASMENT
                   IN VIOLATION OF TEXAS HUMAN RIGHTS ACT

        7.01    Plaintiff hereby incorporates by reference the allegations contained in the preceding

paragraphs and incorporates the same as if set forth at length herein.

        7.02    Plaintiff is an employee within the meaning of TCHRA.

        7.03    Defendant is an employer within the meaning of TCHRA.

        7.04    All conditions precedent to filing this action for gender discrimination and retaliation

under state and federal law have been met. Plaintiff timely filed with the Texas Workforce

Commission (“TWC”) and Equal Employment Opportunity Commission (“EEOC”) a Charge of

Discrimination against Defendant. Plaintiff received a Notice of Right to Sue from the Texas


ORIGINAL COMPLAINT                                                                              PAGE 6
    Case 3:20-cv-03590-X Document 1 Filed 12/08/20                    Page 7 of 12 PageID 7



Workforce Commission within 90 days of the filing of this Petition. A copy of the Notice of Right

to File a Civil Action is attached as Exhibit A.

       7.05      Defendant has violated the Texas Human Rights Act, Texas Labor Code § 21.001 et

seq., by discharging Plaintiff and/or discriminating against Plaintiff in connection with

compensation, terms, conditions or privileges of employment because of Plaintiff’s gender.

Furthermore, Defendant’s acts of discrimination against Plaintiff and other employees represent a

pattern and practice of discrimination.

       7.06      As a result of Defendant’s unlawful employment practices, Plaintiff has suffered

damages including back pay, front pay, past and future pecuniary losses, emotional pain and

suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses,

and seeks to recover for those sums.

       7.07      Defendant’s action in discharging Plaintiff due to her gender was intentional, willful

and malicious so that Plaintiff is entitled to recovery of exemplary damages.

       7.08      Plaintiff is entitled to an award of attorney fees and costs under Texas Labor Code

Ann. § 21.259.

                                                 VIII.

                                          FOURTH COUNT

     RETALIATION IN VIOLATION OF THE OF TEXAS HUMAN RIGHTS ACT

       8.01      Plaintiff hereby incorporates by reference the allegations contained in the preceding

paragraphs and incorporates the same as if set forth at length herein.

       8.02      Defendant has retaliated against Plaintiff by subjecting her to retaliatory acts for

opposing a discriminatory practice and filing a gender discrimination complaint. Defendant has

thereby intentionally engaged in unlawful employment practices prohibited by Texas Human Rights



ORIGINAL COMPLAINT                                                                             PAGE 7
     Case 3:20-cv-03590-X Document 1 Filed 12/08/20                   Page 8 of 12 PageID 8



Act, Texas Labor Code § 21.001 et seq. All conditions precedent to filing this action for

discrimination under state and federal law have been met. Plaintiff timely filed with the Texas

Workforce Commission (“TWC”) and Equal Employment Opportunity Commission (“EEOC”) a

Charge of Discrimination against Defendant. Plaintiff received a Notice of Right to Sue from the

Texas Workforce Commission within 90 days of the filing of this Petition. A copy of the Notice of

Right to File a Civil Action is attached as Exhibit A.

        8.03     Defendant retaliated against Plaintiff because of Plaintiff’s protected activity in the

form of complaints to Defendant’s management of sexual harassment and reports to the Irving Police

Department, EEOC by subjecting Plaintiff to a hostile environment and terminating her employment

in order to destroy Plaintiff, her career, and her personal life.

        8.04.    Such retaliation by Defendant against Plaintiff was intentional. Accordingly, Plaintiff

is entitled to recover damages from Defendant for back pay, front pay, future pecuniary losses,

emotional pain and suffering, inconvenience, loss of enjoyment of life and other non-pecuniary

losses. Further, this retaliation was done by Defendant with intentional malice or with reckless

indifference to Plaintiff’s protected rights. Such retaliation constitutes gross, wanton, reckless and/or

intentional violation of Plaintiff’s rights under the Texas Human Rights Act. Plaintiff is therefore

also entitled to recover punitive damages.

        8.05.    Plaintiff is entitled to an award of attorneys’ fees and costs under Texas Labor Code

Ann. § 21.259.

                                                  IX.

                                          JURY DEMAND

        9.01.    PLAINTIFF DEMANDS A TRIAL BY JURY.




ORIGINAL COMPLAINT                                                                              PAGE 8
    Case 3:20-cv-03590-X Document 1 Filed 12/08/20                 Page 9 of 12 PageID 9



       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer herein, and that on final trial, Plaintiff have and recover the following relief

against Defendant:

               A.     Judgment for back pay and front pay and all past and future lost benefits;

               B      Judgment for actual damages in the amount of past and future lost earnings
                      and benefits, and damages to past and future earnings capacity;

               C.     Punitive damages for malice, reckless indifference and other actions by
                      Defendant as stated herein;

               D.     Compensatory damages for the humiliation, damage to reputation, mental
                      and emotional distress, and pain and suffering Plaintiff has experienced and
                      endured as a result of the discriminatory actions of Defendant;

               E.     The costs and expenses incurred by Plaintiff in seeking new employment;

               F.     Damages for past and future mental anguish and emotional distress and
                      damages to reputation;

               G.     Liquidated damages to the fullest extent allowed by law;

               H.     Economic and reliance damages,

               I.     Pre-judgment and post-judgment interest at the maximum legal rate;

               J.     Attorney’s fees;

               K.     Expert’s fees;

               L.     All costs of court; and

               M.     Such other and further relief to which Plaintiff may be justly entitled.


                                   [Signature page to follow]




ORIGINAL COMPLAINT                                                                          PAGE 9
   Case 3:20-cv-03590-X Document 1 Filed 12/08/20        Page 10 of 12 PageID 10



Dated: this 8th day of December 2020.

                                              Respectfully submitted,

                                              KILGORE & KILGORE, PLLC

                                        By:   /s/ Nicholas A. O’Kelly
                                              NICHOLAS A. O’KELLY
                                              State Bar No. 15241235
                                              nao@kilgorelaw.com
                                              Kilgore Law Center
                                              3109 Carlisle Street
                                              Dallas, Texas 75204
                                              (214) 969-9099 – Telephone
                                              (214)953-0133 - Facsimile

                                              ATTORNEYS FOR PLAINTIFF
                                              ARACELI ROQUE




ORIGINAL COMPLAINT                                                          PAGE 10
Case 3:20-cv-03590-X DocumentEXHIBIT   A
                              1 Filed 12/08/20   Page 11 of 12 PageID 11
Case 3:20-cv-03590-X DocumentEXHIBIT   A
                              1 Filed 12/08/20   Page 12 of 12 PageID 12
